Citation Nr: 0120448	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  98-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness.

2. Entitlement to service connection for chronic fatigue, 
claimed as a manifestation of an undiagnosed illness.

3. Entitlement to service connection for sleeplessness, 
claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military duty from February 1979 to 
February 1983, from August 1989 to March 1992, and from 
September 1993 to February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In an April 2000 decision, the Board denied the appellant's 
claims of entitlement to service connection for joint pain, 
chronic fatigue, and sleeplessness, claimed as manifestations 
of undiagnosed illness, on the basis that the claims were not 
well grounded.  The appellant appealed the Board's decision 
to the U. S. Court of Appeals for Veterans Claims 
(hereinafter referred to as the "CAVC").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney.  In an Order of 
December 2000 that vacated the Board's decision and remanded 
the matter, the CAVC noted that remand was required due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As 
set forth in detail below, that statute substantially amended 
existing law regarding the assistance to be afforded 
claimants for veteran's benefits and regarding decisions on 
their claims.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.

The Board observes that, in the Statement of Accredited 
Representation in Appealed Case (VA Form 646) dated in May 
1999, the appellant's service representative at the time 
stated, in part, that service connection for anxiety disorder 
and somatization disorder with sleeplessness and fatigue 
should be granted "as originating while on active duty but 
diagnosed after discharge.  [38 C.F.R. § 3.303(d)]."  By 
this statement, it appears that the representative may have 
been seeking to raise claims for diagnosed disorders, as 
directly related to service.  Such claims have not yet been 
considered by the RO, and are not properly before the Board 
on appeal.


FINDINGS OF FACT

1. The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War, and received the 
Southwest Asia Service Medal and the Kuwaiti Liberation 
Medal.

2. At his June 1998 personal hearing, the appellant testified 
that joint pain affected his left shoulder, right elbow, 
left hip/low back, and ankles; he said he first began to 
suffer from chronic fatigue and sleeplessness while in the 
Persian Gulf area.

3. Medical evidence of record reflects that the appellant 
dislocated his left shoulder in April 1980, and he was 
diagnosed with bursitis of the right elbow in February 
1993.

4. VA examination reports, in May, November, and December 
1996, reflect diagnoses of chronic fatigue syndrome; 
chronic anxiety with a sleep disorder; a generalized 
anxiety disorder; a somatization disorder with 
gastrointestinal upset; and compulsive personality traits.  
They indicate no clinical evidence of any chronic 
disability of the appellant's left hip/low back or ankles. 


CONCLUSIONS OF LAW

1. Service connection for joint pain, as a manifestation of 
an undiagnosed illness incurred in active service in 
Southwest Asia during the Persian Gulf War, is not 
warranted.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 
5103, 5103A, 5107); 38 C.F.R. § 3.317 (2000).

2. Service connection for chronic fatigue, as a manifestation 
of an undiagnosed illness incurred in active service in 
Southwest Asia during the Persian Gulf War, is not 
warranted.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 
5103, 5103A, 5107); 38 C.F.R. § 3.317 (2000).

3. Service connection for sleeplessness, as a manifestation 
of an undiagnosed illness incurred in active service in 
Southwest Asia during the Persian Gulf War, is not 
warranted.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 
5103, 5103A, 5107); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has requested service connection for joint 
pain, chronic fatigue, and sleeplessness, as manifestations 
of undiagnosed illness.  Before addressing these issues, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  As set 
forth in detail below, the Board believes that the statutory 
obligations have been substantially met regarding the 
appellant's claims, and the claims may be considered at this 
time. 

Factual Background

A review of the appellant's claims files reflects that, 
during his first period of active service, there were no 
complaints of, or treatment for, joint pain, chronic fatigue, 
or sleeplessness.  Medical records reflect that, in April 
1980, the appellant dislocated his left shoulder in a 
motorcycle accident while on active duty.  In January 1981, 
he was treated for a swollen right 2nd digit, the result of 
his index finger being caught between a bench and a wall.

In March 1983, following his release from the his first 
period of active service, the RO granted service connection 
for the residuals of an acromioclavicular separation of the 
appellant's left shoulder.

During the appellant's second period of active service, he 
served in Southwest Asia during Operation Desert 
Shield/Desert Storm.  A review of his service medical records 
does not reflect complaints or findings of joint pain, 
chronic fatigue, or sleeplessness.  In March 1992, the 
appellant underwent a separation medical examination.  In the 
Report of Medical History completed at that time, he reported 
that he was in good health and that he did not suffer from 
swollen or painful joints, or trouble sleeping.  In the 
Report of Medical Examination, upon clinical evaluation, 
there were no complaints or findings of joint pain, chronic 
fatigue, or sleeplessness.

Following his separation from his second period of active 
service, in April 1992, the appellant filed a claim seeking 
service connection for an eye disorder.  In September 1992, 
he underwent a general medical examination for VA purposes.  
His musculoskeletal system was found to be normal and there 
were no complaints of joint pain, chronic fatigue, or 
sleeplessness.  The examiner's diagnoses were pigmentary 
glaucoma and mild pulmonary emphysema.

In June 1993, the appellant underwent a medical examination 
for purposes of enlisting in the West Virginia Air National 
Guard.  Service medical records reflect that, in a Report of 
Medical History completed at that time, the appellant 
reported that he was in good health and that he did not 
suffer from swollen or painful joints, or trouble sleeping.  
In a Report of Medical examination, on clinical evaluation, 
there were no complaints or findings of joint pain, chronic 
fatigue, or sleeplessness.

In August 1994, while on active duty with the Air National 
Guard, the appellant underwent a Persian Gulf Registry 
Examination.  In a Report of Medical History completed at 
that time, he complained of swollen and painful joints, as 
well as frequent trouble sleeping more than a few hours.  In 
particular, he complained of right elbow pain, and that the 
"pinkies" of his right and left hand were sometimes numb.  He 
also reported that he frequently awakened at night and could 
not get back to sleep.  Furthermore, the appellant indicated 
that he suffered from gastrointestinal problems (chronic 
diarrhea), but that he did not suffer from chronic malaise.  
The final diagnoses were pigmentary glaucoma, irritable bowel 
syndrome, and non- specific skin eruption.

In March 1996, following his separation from active duty with 
the Air National Guard, the appellant submitted a VA Form 21-
526 (Veteran's Application for Compensation or Pension) to 
the RO, in which he filed claims for service connection, to 
include aching joints, chronic fatigue, and sleeplessness, 
asserted to be residuals of his Persian Gulf service.

The following month, April 1996, the RO received both service 
and non-service medical records.  In particular, a statement 
from N.C. Ratliffe, M.D., dated in April 1996, noted that the 
appellant was diagnosed with bursitis of the right elbow in 
February 1993, and given a Celestone injection.  The service 
medical records were duplicative of those previously 
reviewed.  Also in April 1996, the RO received an 
unidentified dermatological medical record, dated in 
September 1994, that noted treatment of the appellant for a 
skin rash.

In May 1996, the appellant underwent a VA general medical 
examination.  The examiner noted that the appellant had 
separated both shoulders in service, and that he continued to 
suffer from shoulder pain.  Furthermore, the appellant was 
reported to have developed pain in his right elbow in 1989, 
as a result of doing pushups during basic training.  His 
present complaints were noted as a painful left shoulder with 
limited range of motion, and a painful right elbow with 
burning pain over the lateral aspect proximal to the radial 
humeral joint.  In addition, the appellant stated that he 
slept well, but that, since being in the Persian Gulf 
operations, he awakened every 30 or 45 minutes before falling 
back to sleep.  He further reported suffering from chronic 
fatigue, indicating that he yawned frequently, and had "air 
hunger." On clinical evaluation, in pertinent part, there was 
noted to be pain upon motion in the appellant's shoulders; 
there was limitation of motion of the elbows bilaterally; the 
wrists, hands, feet, and lower extremities had normal ranges 
of motion; and hand grip was 5/5 bilaterally.  The examiner's 
diagnoses included bilateral acromioclavicular separation, 
post reduction, as well as chronic fatigue syndrome.

In June 1996, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he 
reported that he had been discharged from active duty in 
February 1996, and that he continued to have problems with 
sleeplessness, aching joints, and chronic fatigue which 
required him to rest frequently when doing any kind of work.  
In addition to his statement, the appellant submitted lay 
statements from his wife and mother.  In particular, both 
reported that the appellant suffered from pain in his right 
elbow that caused him to drop items.  It was further noted 
that the appellant suffered from chronic fatigue, and that he 
had to rest frequently to complete any work.  It was reported 
that, prior to 1991, the appellant had had a great deal of 
energy, and could work all day.  The appellant also submitted 
additional service medical records that were duplicative of 
previously received records, or did not note treatment for 
aching joints, chronic fatigue, or sleeplessness.

In July 1996, the RO received medical records from the VA 
Medical Center (VAMC) in Mountain Home, dated from March 1996 
to June 1996.  In particular, these records noted the 
appellant's treatment for a skin disorder.

In October 1996, the RO issued a letter to the appellant's 
regarding his claim for service connection based upon 
manifestations of undiagnosed illness.  The letter advised 
the appellant that he could submit both medical and non-
medical evidence in support of his claim.

Thereafter, in October and November 1996, the RO received 
copies of medical evidence previously of record.

That same month, November 1996, the appellant again underwent 
VA medical examination.  He reported difficulties with 
soreness and stiffness in his right elbow and both shoulders.  
He indicated having received some treatment for his right 
elbow, in the form of cortisone injections, which had 
provided some relief.  He also reported a problem with 
chronic fatigue, although he had not lost any work related to 
the illness.  Furthermore, the appellant reported having 
difficulty with gaining a restful sleep, and stated that he 
awakened frequently during the night.  Diagnostic testing did 
not reveal evidence of anemia, and his hematocrit was 
reported as 46.5 percent, while hemoglobin was found to be 
16.1 percent.  Clinical evaluation of the musculoskeletal 
system revealed a good range of motion in all joints, with 
some tenderness and stiffness on movement through the full 
range of motion of the shoulders and the right elbow.  Mental 
status evaluation revealed complaints of chronic anxiety, 
forgetfulness, inattention, and withdrawal from large crowded 
areas.  There was no history of behavioral problems or 
depression.  The examiner's diagnoses included chronic 
anxiety with a sleep disorder.

In December 1996, the appellant underwent a mental disorders 
examination for VA purposes.  He reported that, since his 
deployment to the Persian Gulf, he had been bothered by 
frequent awakenings during which he would get up and either 
check on his children or obtain something to drink.  He 
stated that, after he fell asleep each night, which usually 
occurred without problem, he slept for 45 to 60 minutes and 
then would awake.  He reported that he had napped a fair 
amount during the day when he had been unemployed.  He 
indicated that, during these naps, he had not awakened as 
much as during his nocturnal sleep.  The appellant indicated 
that the onset of his symptoms of insomnia began during the 
Persian Gulf War.  In addition, he reported that he suffered 
from diminished concentration, difficulty with insomnia, 
bouts of anxiety, and problems with what he characterized as 
fatigue.  He indicated that he still played basketball on a 
regular weekly basis, although not as intensely as he had 
previously done.  The examiner noted that the appellant 
appeared to have a myriad of somatic complaints that amounted 
to a significant level of anxiety. The examiner's diagnoses 
included a generalized anxiety disorder, and somatization 
disorder with gastrointestinal upset as the most prominent.

In a March 1997 rating decision, the RO denied the 
appellant's claims of service connection for joint pain, 
chronic fatigue, and sleeplessness, as manifested as 
undiagnosed illnesses.

In June 1997, the RO received VAMC Mountain Home medical 
records, dated from April 1996 to May 1997.  In particular, 
these records noted the appellant's complaints of chronic 
diarrhea, right elbow pain, and chronic fatigue.  A 
consultation report, dated in April 1997, noted that the 
appellant suffered from post-traumatic stress disorder (PTSD) 
with anxiety and somatization disorder.

That same month, June 1997, the appellant filed an notice of 
disagreement, in which he reported that he had suffered from 
chronic fatigue since active service, but had not sought 
treatment in service because he hadn't wished to be labeled 
as complainer.  He noted that he continued to suffer from 
fatigue, but that he just pushed himself to keep going during 
the day.  He indicated that he had to rest every chance he 
could during the day, and that, by the end of the day, he was 
completely fatigued. He also noted that he continued to have 
problems with his right elbow, and that he also suffered from 
joint pain.  In March 1998, the appellant filed an Appeal to 
Board of Veterans' Appeals (VA Form 9) in which he reiterated 
previously made contentions.

In June 1998, the appellant testified at a personal hearing 
at the RO in Roanoke, Virginia.  He reported that he served 
in Desert Storm in Southwest Asia and spent time at the front 
line.  The appellant also reported that he began to suffer 
from joint pain, fatigue, and insomnia during his Persian 
Gulf War service.  With respect to joint pain, he reported 
that he suffered from pain in his left shoulder, right elbow, 
as well as in his left hip/low back, and ankles.  The pain in 
his left hip/low back and ankles was described as an 
intermittent dull ache, with his joints feeling tight.  As 
for fatigue, the appellant reported that he had complained of 
his fatigue to other soldiers, but had been told that 
everybody was tired.  He further testified that, following 
his separation from his second period of active duty, he did 
not seek medical treatment for his joint pain, fatigue, and 
sleeplessness, because he did not have medical insurance, and 
could not afford to see a doctor.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the present case, the veteran is not asserting direct 
service connection under the aforementioned provisions of 
law, but, rather, is contending that he suffers from 
disabilities which are manifestations of undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm.

In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, now codified 
at 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest, either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

Previously, and during the time the appellant's appeal was 
perfected, the U.S. Court of Appeals for Veterans Claims had 
held that any claimant for benefits administered by VA had 
the burden of submitting evidence sufficient to justify a 
belief that the claim was well grounded.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  In addition, the U.S. Court of 
Appeals for the Federal Circuit had held that, under 38 
U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), en banc review denied, 13 Vet. App. 205 (1999) (per 
curiam), remanded sub nom. Morton v.Gober, No. 99-7191 (Fed. 
Cir. Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet. App. 174 (2000) (per 
curiam).

Consistent with that caselaw, and with respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the CAVC had occasion to analyze that opinion, it 
determined that the fourth element listed, requiring medical 
nexus evidence, was impermissibly restrictive, and expressly 
declined to adopt the General Counsel opinion.  The Court, 
however, irrespective of the well-grounded-claim rule, did 
find the "regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, "[g]enerally, 
where a veteran attempts to establish service connection on a 
presumptive basis, this Court has held that all that need be 
shown is that the veteran meets the requirements of the 
presumptive statute and regulation."  Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, ___ Vet. 
App. ___, No. 98-1410 (Apr 2, 2001).

However, as indicated above, more recently, the United States 
Congress has passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.  See generally Holliday v. Principi, 
supra.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Because 
the Board denied the instant claims on the basis that they 
were not well grounded under then-existing law, the Court has 
remanded the matter.  See Luyster v. Gober, 14 Vet. App. 186 
(2000), holding that a pre-VCAA not-well-grounded denial must 
be remanded for readjudication.  The Board did not reach the 
merits of the veteran's claims in our previous decision; 
however, since well-groundedness has been eliminated as a bar 
to our adjudicating on the merits, we do so in the present 
decision.

Under both previous and current law, VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (2000).  The VCAA contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation, and to determine whether there is additional 
evidentiary development to be accomplished.  Appellant's 
counsel has requested remand as to the issues pertaining to 
chronic fatigue and sleeplessness.

In this case, the Board notes that the appellant's service 
medical records are on file, he has undergone VA medical 
examinations, he has testified before a Hearing Officer at 
the Roanoke RO, and he has been issued, among other things, a 
statement of the case and several supplemental statements of 
the case.  His representative has presented argument on the 
veteran's behalf, including Appellant's Brief, dated in March 
2000.

Furthermore, in a February 2001 letter to his attorney, the 
Board advised that the appellant was entitled to submit 
additional argument and evidence in support of this appeal, 
as provided in the Court's December 2000 Order.  In May 2001, 
the appellant's attorney submitted a newly executed power of 
attorney and supplementary argument, but the appellant did 
not submit any additional evidence regarding his claims on 
appeal.  Therefore, based upon the evidentiary record before 
the Board, and being mindful of the fact that the veteran and 
his attorney have neither proffered nor identified any 
additional evidence, we are unable to conceive of an avenue 
of development that has not been explored.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Now we must determine whether a preponderance of the evidence 
supports the claims or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, we may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  At the same 
time, we are mindful that we cannot make our own independent 
medical determinations and that we must have plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the appellant did serve in the Southwest Asia 
theater of operations during the Persian Gulf War, and he has 
asserted the manifestation, prior to December 31, 2001, of 
chronic signs and symptoms listed in that regulation.  
However, 38 C.F.R. § 3.317, by its terms, applies only where 
the listed signs and symptoms cannot be attributed to any 
known clinical diagnosis.

In VAOPGCPREC 8-98 (August 3, 1998), the VA General Counsel 
noted that, on its face, 38 U.S.C.A. § 1117(a) confers no 
authority to grant presumptive service connection for any 
diagnosed disease, regardless of whether the disease may be 
characterized as poorly defined.  Section 1117(a) authorizes 
VA to pay compensation "to any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed 
illness (or combination of undiagnosed illnesses)" which 
became manifest in service in the Southwest Asia Theater or 
within a prescribed presumptive period.  The term 
"undiagnosed illness," read literally, means an illness that 
has not been diagnosed.  It is well established that the 
plain meaning of a statute's language is controlling except 
in "'rare and exceptional circumstances,' when a contrary 
legislative intent is clearly expressed." Ardestani v. 
Immigration and Naturalization Serv., 502 U.S. 129, 135-36 
(1991) (citation omitted) (quoting Rubin v. United States, 
449 U.S. 424, 430 (1981)).

As to the appellant's claims that he suffers from undiagnosed 
illnesses related to his service in the Persian Gulf, with 
respect to aching joints, the Board finds, after considering 
the evidence and applicable regulations, that the 
preponderance of the evidence goes against this claim.  In 
particular, the Board observes that the appellant testified 
at his personal hearing at the RO that he suffered from joint 
pain in his left shoulder, right elbow, left hip/low back and 
ankles.  He described pain in his left hip/low back and 
ankles that was a dull ache and occurred occasionally and 
began while he was deployed to the Persian Gulf.   

At the May 1996 VA examination, the examiner noted the 
veteran's report that left shoulder soreness and stiffness 
had begun following a dislocation of the shoulder in 1980.  
The veteran also reported that he had developed pain in his 
right elbow as a result of doing push-ups during basic 
training.  The examiner's diagnosis included bilateral 
acromioclavicular separation, post reduction.  Additionally, 
in March 1983, service connection was granted for residuals 
of an acromioclavicular separation of the left shoulder.  As 
for his right elbow, Dr. Ratliffe diagnosed the appellant as 
suffering from bursitis in February 1993.  In order for 
Persian Gulf veterans to establish entitlement to 
compensation for undiagnosed disabilities, the legal criteria 
provide, in relevant part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  The medical 
evidence in this case demonstrates that the appellant's pain 
and stiffness in his left shoulder, as well as pain in his 
right elbow, are due to residuals of a left shoulder 
separation and bursitis, respectively.  Thus, these joint 
complaints have been attributed to known, clinical diagnoses.  
In other words, the appellant has not submitted evidence that 
his left shoulder and right elbow symptoms are manifestations 
of undiagnosed illness.  The preponderance of the evidence is 
against the appellant's claim concerning service connection 
for his left shoulder and right elbow due to an undiagnosed 
illness.  As the CAVC stated in Neumann v. West, supra, 
"signs or symptoms of a chronic disability are afforded 
presumptive service connection precisely because they cannot 
be attributed to any know clinical diagnosis."  Id. at 22.  
Thus, the appellant is not entitled to service connection for 
his left shoulder and right elbow as manifestations of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  

The appellant also claims joint pain in his left hip/low back 
and ankles, but the Board notes that during the August 1994 
Persian Gulf Registry Examination there were no abnormal 
findings with respect to his left hip/low back or ankles.  On 
VA examination in May 1996, the appellant's feet and lower 
extremities were found to have a normal range of motion.  A 
subsequent VA examination, in November 1996, reflected a good 
range of motion in all joints, except for some tenderness and 
stiffness of the shoulders and right elbow.  The appellant 
has not submitted any medical evidence reflecting treatment 
or abnormal clinical findings with respect to his left 
hip/low back or ankles.  Thus, we find the appellant has not 
submitted an objective indication of chronic disability 
associated with his left hip/low back or ankles during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.

The CAVC has held, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease, injury, or exposure while on active service is 
mistaken, as Congress specifically limited entitlement to 
service connection to cases where there is resulting 
disability.

In his supplementary argument submitted in response to the 
Board's post-remand notice, the veteran's attorney asserted, 
in essence, that it constitutes "a clear Catch-22" for the 
Board to deny Persian Gulf War benefits simply because the 
record lacks medical evidence reflecting treatment or 
abnormal clinical findings; he argues that the veteran is 
quite competent to describe his symptomatology and pain.  
That contention, however, ignores the requirement in the 
governing statute and regulation that there be, not merely 
subjective complaints, but "chronic disability" resulting 
from undiagnosed illness.  Appellant's counsel posits that it 
would be incorrect for the Board to require evidence of 
physical manifestations of the veteran's claimed pain, 
because physical manifestations would precipitate a diagnosis 
of a specific medical condition, thereby precluding benefits 
on the basis of undiagnosed illness.  The Board is not 
attempting to conjure up a diagnosis in order to deny this 
claim; on the other hand, the law does require chronic 
disability, and we are simply holding that the record does 
not support a finding of chronic disability of the left 
hip/low back and ankles.  Accordingly, the appellant's claim 
for service connection for joint pain in his left hip/low 
back or ankles as manifestations of an undiagnosed illness 
must be denied, on the basis that the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

The appellant also claims service connection for chronic 
fatigue and sleeplessness as manifestations of an undiagnosed 
illness, but the Board finds the preponderance of the 
evidence is against these claims.  Specifically, the Board 
notes that the appellant has maintained that he initially 
began to suffer from chronic fatigue and sleeplessness while 
deployed to the Persian Gulf.  He reported that he did not 
seek medical attention for either condition at that time.  
However, the evidence demonstrates that the veteran's first 
complaint of chronic fatigue occurred when he filed his 
original claim for service connection for chronic fatigue as 
an undiagnosed illness in March 1996.  Further, when examined 
by VA in May 1996, the appellant complained of chronic 
fatigue, with frequent yawning and "air hunger".  Chronic 
fatigue syndrome was diagnosed by the medical examiner.

In addition, on VA examination in November 1996, the 
appellant reported having difficulty getting a restful sleep 
and indicated that he awakened frequently during the night.  
The VA examiner noted that the veteran complained of chronic 
anxiety, and diagnosed chronic anxiety with sleep disorder.  
One month later, in December 1996, a VA examiner reported a 
myriad of somatic complaints, amounting to a significant 
level of anxiety.  With regard to mental disorders, the 
examiner's diagnoses included a generalized anxiety disorder; 
a somatization disorder with gastrointestinal upset as the 
most prominent; and compulsive personality traits.

In sum, the Board finds that the preponderance of the 
evidence shows that the appellant suffers from chronic 
fatigue syndrome, a known, clinical diagnosis recognized by 
VA (see 38 C.F.R. § 4.88a (2000).  In other words, the 
appellant has not submitted evidence that his chronic fatigue 
is a manifestation of an undiagnosed illness.  Moreover, the 
medical evidence also shows that the appellant's sleep 
disorder, or sleeplessness, has been attributed to his 
diagnosed chronic anxiety and, therefore it, also, is no 
longer a manifestation of an undiagnosed illness.  Thus, the 
Board finds that the evidence preponderates against the 
appellant's claims for service connection for chronic fatigue 
and sleeplessness, as manifestations of an undiagnosed 
illness.  As noted above, compensation is payable only for 
chronic disability that "by history, physical examination 
and, laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  As both 
the appellant's chronic fatigue and sleeplessness have been 
attributed to known clinical diagnoses, his claim for service 
connection for these disorders as manifestations of an 
undiagnosed illness must be denied.  Id.  See Neumann, supra.

The Board acknowledges the argument, advanced on behalf of 
the veteran by his attorney, that chronic fatigue syndrome 
has been diagnosed only once.  That, however, is not the only 
mental disorder which has been diagnosed in this case.  
Others include chronic anxiety with sleep disorder; 
generalized anxiety disorder; somatization disorder with 
gastrointestinal upset; and compulsive personality traits.  
Moreover, we do not accept the bald assertion that an 
examining physician's diagnosis of "chronic anxiety with 
sleep disorder" denotes simply that chronic anxiety happens 
to exist concurrently with a sleep disorder, that the two are 
unrelated diagnostically, and that therefore sleeplessness is 
a manifestation of an undiagnosed illness.  In any event, the 
veteran was afforded the opportunity to submit additional 
evidence in support of that theory, and did not do so. 

The appellant has been specific in contending that he suffers 
from undiagnosed illnesses related to his service in the 
Persian Gulf.  The Board does not doubt the sincerity of the 
appellant's contentions, but, as a lay person, he is not 
competent to offer medical opinions.  The veteran's opinion, 
although obviously sincere, that there is an etiological 
relationship between any chronic joint pain and fatigue and 
sleeplessness, and his Persian Gulf War service, lacks 
probative value.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence that the veteran has the medical 
background sufficient to render such an opinion. 

Finally, the Board notes that, while the issues currently on 
appeal regard claims for service connection for undiagnosed 
illnesses, the appellant is not precluded from filing claims 
for service connection for any diagnosed disorders that he 
may believe are directly related to service (as noted in the 
Introduction to this decision).  In this respect, he would 
need to present competent medical evidence of a current 
disability or disabilities, and evidence that such a 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for joint pain, as a 
manifestation of an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue, as a 
manifestation of an undiagnosed illness, is denied.

Entitlement to service connection for sleeplessness, as a 
manifestation of an undiagnosed illness, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

